                            '               ,"

                                                                                                                                                                              II
Aq> 245_8 (Rev. 02/08/20i·~; Judgmj~~ in a Criminal Petty Case (Modified)                                                                                       Page 1 of 1



                                                 UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                       ' )'    ~;;'J;UOGMENT IN A CRIMINAL CASE
                                                                                        ·"''---· ,_-...,.(FOfbffenses Committed On or After November 1, 1987)
                                                 V.

                                Pedro Jara-Andrade                             Zfifq OCT 10    ieas.l:!]9ii}nber: 3:19-mj-24128

                                                                                                fvl.{i~'~c6tt Levinson
                                                                                                Deje'ndant'iA'ttorney
                                                                    1_3'-:"·
REGISTRATION NO. 90762298

THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint
                                                      ----"'-------------------------
 •     was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                             Nature of Offense                                                                          Count Number(s)
8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                                                1

 •     The defendant has been found not guilty on count(s)
                                                                                      -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       •         TIME SERVED                                 ,6 __/_6_2 _O_ _ _ days
 IEl   Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Thursday, October 10, 2019
                                                                                              Date of Imposition of Sentence

                        .
                  \..__.,,,\._/
Received _ _ _ _ _ __,_,_;_)_
               DUSM
                                  '\ \. c::"·---.
                                   .._j \:J . . ,.,-
                                                  '

                                                                                              ~~~~
                                                                                              ONORAB~       REN L. STROMBJivi
                                                                                              UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                3:19-mj-24128
